                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       No. 5:13-CR-259-2F
                                       No. 5:13-CR-259-3F

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )           REASSIGNMENT ORDER
                                                  )
 EGARDO BARRON-ESPINOSA                           )
 ALBERTO RODRIGUEZ TREJO                          )




       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, for all

further proceedings. All future documents should reflect the revised case numbers of 5:13-

CR-259-2BO and 5:13-CR-259-3BO.



       SO ORDERED. This the 4th day of December, 2020.


                                                             /s/ Peter A. Moore, Jr.
                                                             Clerk of Court




           Case 5:13-cr-00259-F Document 166 Filed 12/04/20 Page 1 of 1
